The Order of 25 February 1999 is hereby vacated only as it relates to the ruling regarding attorney's fees for plaintiff's counsel.
On 14 August 1998, the Chief Claim Examiner for the North Carolina Industrial Commission awarded attorney's fees in this case of $18,374.80 out of the total award to plaintiff widow of $180,176.00 which will be paid out over a period of time. The fee contract between plaintiff and her counsel provided for fees in the amount of twenty-five percent of plaintiff's total recovery, or $45,044.00. Thereafter, plaintiff's counsel moved for review of that order, seeking approval of attorney's fees in accordance with the fee contract. Pursuant to N.C. Gen. Stat. § 97-90, attorney's fees are "subject to the approval of the Commission." If an attorney has a fee agreement which the Commission deems to be unreasonable, "the reasons therefore shall be given and what is considered to be [a] reasonable fee allowed." N.C. Gen. Stat. § 97-90 (c).
While the Full Commission is in agreement with the Chief Claims Examiner as to the amount of fees approved, the order awarding said fees did not provide reasons for approving less than the fee contract provided. Taking into account the lack of complexity of this case in that it was not contested by an opposing party and, in fact, liability was admitted from the outset along with the designation of an average weekly wage favorable to plaintiff herein, and that it is the customary and usual practice of the Commission not to routinely approve attorney's fees for twenty-five percent in uncontested death benefits cases, the undersigned find that a fee award of twenty-five percent, or $45,044.00 is unreasonable. The fee allowed by the Chief Claims Examiner, which is in excess of ten percent, is reasonable in this case; therefore, the decision of the Chief Claims Examiner is affirmed.
This the ___ day of March 1999.
                                  S/_____________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ J. HOWARD BUNN, JR. CHAIRMAN
S/_____________ LAURA K. MAVRETIC COMMISSIONER
DCS/jbd